DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-7, 9-10, and 39-45 are pending in this Office Action.
Claims 1-3, 5-7, 9-10, and 39-45 are rejected.
Claims 4, 8, and 11-38 are cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because Figures 1, 4, 7, and 9. Elements 10, 12, 14, 70, 72, 74, 76, and 78 in Figures 1, 4, and 9 do include labels and Figure 7 is illegible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The applicant states, in the remarks filed on 08/04/2022, that the correction have been submitted; however, the office did not receive the corrected drawings; therefore, the objections remain outstanding.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 10, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara et al. (Pub. No.: US 2017/0122764, hereinafter, “Nakahara”) in view of Shukla et al. (Pub. No.: US 2010/0235321, hereinafter, “Shukla”), and further in view of Lublinsky et al. (Pub. No.: US 2016/0275131, hereinafter, “Lublinsky”) and Sullivan, Russell (Pub. No.: US 2017/0024451, hereinafter, “Sullivan”).
Claim 1. Nakahara teaches:
A distributed processing system for providing location based services,
the distributed processing system comprising: – in paragraphs [0050], [0051] (A functional configuration of the navigation system 100. As illustrated in FIG. 1, the navigation system 100 is configured to include a vehicle-mounted navigation device 1 mounted on a vehicle, a portable terminal 2, a navigation server 3.)
a plurality of computing devices including at least one edge device and at least one cloud computing device, – in paragraphs [0050], [0051], [0057] (As illustrated in FIG. 1, the navigation system 100 is configured to include a vehicle-mounted navigation device 1 mounted on a vehicle, a portable terminal 2, a navigation server 3. Moreover, the functions of the navigation server 3 may be realized on a cloud using a virtual server function or the like.)
each computing device comprising: at least one processor; at least one memory; a core component; and one or more services, – in paragraphs [0065], [0067], [0107], [0109] (As illustrated in FIG. 2, the vehicle-mounted navigation device 1 mounted on a vehicle at least includes a control unit 10, a storage unit 11, a wireless unit 12, a sensor unit 13, a display unit 14, and an input unit 15. The storage unit 11 is configured as a semiconductor memory or the like and stores an operating system (OS), programs for guiding routes, and various items of information such as map information and position information. As illustrated in FIG. 3, the portable terminal 2 at least includes a control unit 20, a storage unit 21, a wireless unit 22, a sensor unit 23, a display unit 24, and an input unit 25. The storage unit 21 is configured as a semiconductor memory or the like and stores an operating system (OS), various programs for route guidance, and various items of information such as map information, road link information, and position information.)
wherein one or more of the services are configured to provide location based services, and – in paragraphs [0065], [0067], [0107], [0109] (As illustrated in FIG. 2, the vehicle-mounted navigation device 1 mounted on a vehicle at least includes a control unit 10, a storage unit 11, a wireless unit 12, a sensor unit 13, a display unit 14, and an input unit 15. The storage unit 11 is configured as a semiconductor memory or the like and stores an operating system (OS), programs for guiding routes, and various items of information such as map information and position information. As illustrated in FIG. 3, the portable terminal 2 at least includes a control unit 20, a storage unit 21, a wireless unit 22, a sensor unit 23, a display unit 24, and an input unit 25. The storage unit 21 is configured as a semiconductor memory or the like and stores an operating system (OS), various programs for route guidance, and various items of information such as map information, road link information, and position information.)

Nakahara does not explicitly teach:
wherein instances of the one or more services of one computing device are different than instances of the one or more services of a different computing device, and wherein the core component of each computing device is configured to communicate with the one or more services of the respective computing device as well as with the core component of at least one of the other computing devices in order to share data and synchronize the core components.
However, Shukla teaches:
wherein instances of the one or more services of one computing device are different than instances of the one or more services of a different computing device, and – in paragraph [0020], Fig. 2 (In the exemplary scenario 40 of FIG. 2, the workstation 14, notebook computer 28, and cellphone device 30 may again respectively comprise a browser 16 coupled with a browser cache 20 configured to store data objects 24, such as may belong to an application 22.)
wherein the core component of each computing device is configured to communicate with the one or more services of the respective computing device as well as with the core component of at least one of the other computing devices in order to share data and synchronize the core components, – in paragraph [0020], [0021], Fig. 2 (The exemplary system 42 may also comprise a browser cache synchronizing component 46, which may be configured, upon the browser cache monitoring component 44 detecting the writing, to synchronize the browser cache 20 with the remote store (e.g., the browser cache 20 of another computer.) As a first example, the browser cache monitoring component 44 implemented in the cellphone device 30 may detect the writing a recent version of the "DOC 1" data object 24 to the browser cache 20, and may deliver the data object 24 to the browser cache 20 of the notebook computer 28 (e.g., by either directly interacting with the browser cache 20, by providing the data object 24 to the browser cache synchronizing component 46 of the notebook computer 28 for writing to its browser cache 20, etc.) The browser cache monitoring component 44 of the notebook computer 28 may in turn detect the writing of the "DOC 1" data object 24 (replacing the earlier 1.1 version of the data object 24), and the browser cache synchronizing component 46 may deliver the updated data object 24 to the browser cache 20 of the workstation 14.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakahara with Shukla to include wherein instances of the one or more services of one computing device are different than instances of the one or more services of a different computing device, and wherein the core component of each computing device is configured to communicate with the one or more services of the respective computing device as well as with the core component of at least one of the other computing devices in order to share data and synchronize the core components, as taught by Shukla, in paragraph [0005], to improve the efficiency of synchronization process and economizing computing resources.

Combination of Nakahara and Shukla does not explicitly teach:
wherein at least one of the one or more services comprises a data store service configured to maintain a cache of partitions of mapped data local to one or more of the at least one edge device.
However, Lublinsky teaches:
wherein at least one of the one or more services comprises a data store service configured to maintain a cache of partitions of mapped data local to one or more of the at least one edge device, – in paragraphs [0066], [0071] (At act S203, the processor 200 accesses a compatibility table including local versioning information for the map tile received in act S201. The local tile versioning information may be downloaded from the server 125, and may contain the map tiles currently available in the cache and ranges of version compatibilities That is, the map tiles may be index on a master version history numbering scheme, and the compatibility table lists compatible version numbers for multiple map tiles on that numbering scheme.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakahara and Shukla with Lublinsky to include wherein at least one of the one or more services comprises a data store service configured to maintain a cache of partitions of mapped data local to one or more of the at least one edge device, as taught by Lublinsky, in paragraph [0001], to provide a technique for version management for incrementally compiled map data or incremental updates of a geographic database.

Combination of Nakahara, Shukla, and Lublinsky does not explicitly teach:
wherein the core component of each respective computing device provides cache management and entity state management for the respective computing device.
However, Sullivan teaches:
wherein the core component of each respective computing device provides cache management and entity state management for the respective computing device. – in paragraph [0030] (Conflict-free replicated data type (CRDT) (can also be termed a ‘conflict-free replicated type’ or a ‘commutative replicated data type’) can be a data type whose operations commute when they are concurrent. CRDTs can be used to achieve strong eventual consistency and/or monotonicity (e.g. an absence of rollbacks).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakahara, Shukla, and Lublinsky with Sullivan to include wherein the core component of each respective computing device provides cache management and entity state management for the respective computing device, as taught by Sullivan, in paragraph [0030], to replicate data across multiple computers of a network, executing updates with the need for remote synchronization.

Claim 40. Claim 40 is substantially similar to claim 1, except that claim 40 further recites “wherein the plurality of computing devices share data having a conflict-free replicated data type whereby conflicts within shared data are resolved for consistency.”

Combination of Nakahara, Shukla, and Lublinsky does not explicitly teach:
wherein the plurality of computing devices share data having a conflict-free replicated data type whereby conflicts within shared data are resolved for consistency. 
However, Sullivan teaches:
wherein the plurality of computing devices share data having a conflict-free replicated data type whereby conflicts within shared data are resolved for consistency. – in paragraph [0030] (Conflict-free replicated data type (CRDT) (can also be termed a ‘conflict-free replicated type’ or a ‘commutative replicated data type’) can be a data type whose operations commute when they are concurrent. CRDTs can be used to achieve strong eventual consistency and/or monotonicity (e.g. an absence of rollbacks).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakahara, Shukla, and Lublinsky with Sullivan to include wherein the plurality of computing devices share data having a conflict-free replicated data type whereby conflicts within shared data are resolved for consistency, as taught by Sullivan, in paragraph [0030], to replicate data across multiple computers of a network, executing updates with the need for remote synchronization.

Claims 7, 45. Combination of Nakahara, Shukla, Lublinsky, and Sullivan teaches A distributed processing system of Claim 1 – refer to the indicated claim for reference(s).
 	
Shukla further teaches:
wherein the core component of each computing device is configured to provide cache management of data for the one or more services. – in paragraphs [0020], [0021], Fig. 2 (The exemplary system 42 may also comprise a browser cache synchronizing component 46, which may be configured, upon the browser cache monitoring component 44 detecting the writing, to synchronize the browser cache 20 with the remote store (e.g., the browser cache 20 of another computer.) As a first example, the browser cache monitoring component 44 implemented in the cellphone device 30 may detect the writing a recent version of the "DOC 1" data object 24 to the browser cache 20, and may deliver the data object 24 to the browser cache 20 of the notebook computer 28 (e.g., by either directly interacting with the browser cache 20, by providing the data object 24 to the browser cache synchronizing component 46 of the notebook computer 28 for writing to its browser cache 20, etc.) The browser cache monitoring component 44 of the notebook computer 28 may in turn detect the writing of the "DOC 1" data object 24 (replacing the earlier 1.1 version of the data object 24), and the browser cache synchronizing component 46 may deliver the updated data object 24 to the browser cache 20 of the workstation 14.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakahara, Lublinsky, and Sullivan with Shukla to include wherein the core component of each computing device is configured to provide cache management of data for the one or more services, as taught by Shukla, in paragraph [0005], to improve the efficiency of synchronization process and economizing computing resources.

Claim 10. Combination of Nakahara, Shukla, Lublinsky, and Sullivan teaches A distributed processing system of Claims 1 – refer to the indicated claim for reference(s).

Sullivan further teaches:
wherein the core components of the plurality of computing devices are configured to share data having a conflict-free replicated data type (CRDT). – in paragraph [0030] (Conflict-free replicated data type (CRDT) (can also be termed a ‘conflict-free replicated type’ or a ‘commutative replicated data type’) can be a data type whose operations commute when they are concurrent. CRDTs can be used to achieve strong eventual consistency and/or monotonicity (e.g. an absence of rollbacks).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakahara, Shukla, and Lublinsky with Sullivan to include wherein the core components of the plurality of computing devices are configured to share data having a conflict-free replicated data type (CRDT), as taught by Sullivan, in paragraph [0030], to replicate data across multiple computers of a network, executing updates with the need for remote synchronization.

Claim(s) 2, 3, 5, 6, and 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara et al. (Pub. No.: US 2017/0122764, hereinafter, “Nakahara”) in view of Shukla et al. (Pub. No.: US 2010/0235321, hereinafter, “Shukla”), and further in view of Lublinsky et al. (Pub. No.: US 2016/0275131, hereinafter, “Lublinsky”), Sullivan, Russell (Pub. No.: US 2017/0024451, hereinafter, “Sullivan”), and Russell et al. (Patent No.: US 10,055,200, hereinafter, “Russell”).Claims 2, 41. Combination of Nakahara, Shukla, Lublinsky, and Sullivan teaches A distributed processing system of Claim 1 – refer to the indicated claim for reference(s). 

Combination of Nakahara, Shukla, Lublinsky, and Sullivan does not explicitly teach:
wherein the one or services are selected from a group consisting of a stateful pipeline and a stateless microservice.
However, Russell teaches:
wherein the one or services are selected from a group consisting of a stateful pipeline and a stateless microservice. – on lines on lines 5-22 in column 6 (The ‘container.json’ (JSON or JavaScript Object Notation is a lightweight data-interchange format) is a metadata file which tells the deployment pipeline how to build and initialize the service, such as by specifying ports, health check endpoints, operating system (OS), where developer code for the microservice should be copied, container names, and other information. Thus, in contrast with a VM for example, the container.json of the dockerfile is concerned with running only a single process. The dockerfile can be retrievably stored in a repository and then retrieved and run by a container management system upon direction by a deployment pipeline. In some embodiments, the deployment pipeline may direct the container management system to run multiple instances of the dockerfile. The remaining files in the implementation segment 608 indicated in FIG. 3 are source code for a given microservice, and would therefore be different for each microservice.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakahara, Shukla, Lublinsky, and Sullivan with Russell to include wherein the one or services are selected from a group consisting of a stateful pipeline and a stateless microservice, as taught by Russell, on lines 54-62 in column 1, to provide processes and mechanisms that enable code packages to be developed, tested, and deployed, independently of each other.

Claims 3, 42. Combination of Nakahara, Shukla, Lublinsky, Sullivan, and Russell teaches A distributed processing system of Claim 2 – refer to the indicated claim for reference(s). 

Russell further teaches:
wherein the pipeline comprises a plurality of computations configured to be performed in a sequential manner to generate a value maintained as a state of the pipeline, and wherein the core component of a respective computing device that includes the pipeline is configured to maintain the state of the pipeline. – on lines on lines 5-67 in column 2 (In connection with its creation and eventual deployment, the development package can move through a variety of stages. Such a grouping of stages, which can be arranged in serial fashion in some embodiments, can be referred to herein as a deployment pipeline. In some implementations, the stages of the deployment pipeline can be grouped together in various phases, such as an integration phase, a staging phase, and a production phase, for example. One or more stages of the deployment pipeline can be performed in the context of an environment, in the form of an environmental unit (EU), that has been specifically defined and constructed for performance of any process(es) associated with that stage.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakahara, Shukla, Lublinsky, and Sullivan with Russell to include wherein the pipeline comprises a plurality of computations configured to be performed in a sequential manner to generate a value maintained as a state of the pipeline, and wherein the core component of a respective computing device that includes the pipeline is configured to maintain the state of the pipeline, as taught by Russell, on lines 54-62 in column 1, to provide processes and mechanisms that enable code packages to be developed, tested, and deployed, independently of each other.

Claims 5, 43. Combination of Nakahara, Shukla, Lublinsky, Sullivan, and Russell teaches A distributed processing system of Claim 2 – refer to the indicated claim for reference(s).
Nakahara teaches:
wherein the one or more services comprise a routing microservice and a guidance microservice arranged as an application, and wherein the core component of a respective computing device is configured to provide an output of the routing microservice to the guidance microservice. – in paragraphs [0065], [0067], [0107], [0109] (As illustrated in FIG. 2, the vehicle-mounted navigation device 1 mounted on a vehicle at least includes a control unit 10, a storage unit 11, a wireless unit 12, a sensor unit 13, a display unit 14, and an input unit 15. The storage unit 11 is configured as a semiconductor memory or the like and stores an operating system (OS), programs for guiding routes, and various items of information such as map information and position information. As illustrated in FIG. 3, the portable terminal 2 at least includes a control unit 20, a storage unit 21, a wireless unit 22, a sensor unit 23, a display unit 24, and an input unit 25. The storage unit 21 is configured as a semiconductor memory or the like and stores an operating system (OS), various programs for route guidance, and various items of information such as map information, road link information, and position information.)

Claims 6, 44. Combination of Nakahara, Shukla, Lublinsky, Sullivan, and Russell teaches A distributed processing system of Claim 2 – refer to the indicated claim for reference(s).

Shukla further teaches:
wherein the core component of a respective computing device is configured to communicate with the core component of another computing device in order to share data and coordinate execution of the pipeline. – in paragraphs [0020], [0021], Fig. 2 (The exemplary system 42 may also comprise a browser cache synchronizing component 46, which may be configured, upon the browser cache monitoring component 44 detecting the writing, to synchronize the browser cache 20 with the remote store (e.g., the browser cache 20 of another computer.) As a first example, the browser cache monitoring component 44 implemented in the cellphone device 30 may detect the writing a recent version of the "DOC 1" data object 24 to the browser cache 20, and may deliver the data object 24 to the browser cache 20 of the notebook computer 28 (e.g., by either directly interacting with the browser cache 20, by providing the data object 24 to the browser cache synchronizing component 46 of the notebook computer 28 for writing to its browser cache 20, etc.) The browser cache monitoring component 44 of the notebook computer 28 may in turn detect the writing of the "DOC 1" data object 24 (replacing the earlier 1.1 version of the data object 24), and the browser cache synchronizing component 46 may deliver the updated data object 24 to the browser cache 20 of the workstation 14.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakahara, Shukla, Lublinsky, Sullivan, and Russell with Shukla to include wherein the core component of a respective computing device is configured to communicate with the core component of another computing device in order to share data and coordinate execution of the pipeline, as taught by Shukla, in paragraph [0005], to improve the efficiency of synchronization process and economizing computing resources.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara et al. (Pub. No.: US 2017/0122764, hereinafter, “Nakahara”) in view of Shukla et al. (Pub. No.: US 2010/0235321, hereinafter, “Shukla”), and further in view of Lublinsky et al. (Pub. No.: US 2016/0275131, hereinafter, “Lublinsky”), Sullivan, Russell (Pub. No.: US 2017/0024451, hereinafter, “Sullivan”), and Friedman et al. (Pub. No.: US 2009/0300151, hereinafter, “Friedman”).
Claim 9. Combination of Nakahara, Shukla, Lublinsky, and Sullivan teaches A distributed processing system of Claims 1 – refer to the indicated claim for reference(s).

Combination of Nakahara, Shukla, Lublinsky, and Sullivan does not explicitly teach:
wherein the core component of a respective computing device is configured to be responsive to one or more function calls from another core component, wherein the function call received by the core component of the respective computing device is associated with a user token, and wherein the core component of the respective computing device is further configured to perform one or more operations on data in response to the function call within a secure area assigned exclusively to a user associated with the user token.
However, Friedman teaches:
wherein the core component of a respective computing device is configured to be responsive to one or more function calls from another core component, wherein the function call received by the core component of the respective computing device is associated with a user token, and wherein the core component of the respective computing device is further configured to perform one or more operations on data in response to the function call within a secure area assigned exclusively to a user associated with the user token. – in paragraph [0016] (The application program interfaces may support one or more function calls for communicating with third-party applications. As such, developers may create third-party applications using any suitable programming language or implementation methodology, provided that the function calls supported by the application program interfaces are used to communicate with the virtualization environment. For example, the virtualization environment may register a particular third-party application, including at least a location where the third-party application is hosted (e.g., a URL identifying the hosting server). In response to the third-party application being registered, a user may then request the functionality associated with the third-party application via the virtualization environment. For example, in response to the request, the virtualization environment may provide the user with a token for the third-party application to facilitate communication between the third-party application and the user. In particular, the token may generally include any suitable information for establishing a session between the third-party application and the user, and may further include an identifier for an appliance associated with the user to coordinate changes made to the appliance using the hosted third-party application (e.g., if the third-party application is used to make changes to the appliance, the third-party application may communicate the changes and the appliance identifier to the virtualization environment to synchronize the changes to the appliance).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakahara, Shukla, Lublinsky, and Sullivan with Friedman to include wherein the core component of a respective computing device is configured to be responsive to one or more function calls from another core component, wherein the function call received by the core component of the respective computing device is associated with a user token, and wherein the core component of the respective computing device is further configured to perform one or more operations on data in response to the function call within a secure area assigned exclusively to a user associated with the user token, as taught by Friedman, in paragraph [0002], to provide a collaborative and unified environment for developing, configuring, personalizing, building, testing, deploying, and otherwise managing a lifecycle for one or more virtual appliances, wherein the collaborative and unified environment may provide various features for creating virtual appliances, monitoring upstream changes and modifications to the virtual appliances, and providing real-time analysis and feedback during various phases of the virtual appliance lifecycle, among other things.

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara et al. (Pub. No.: US 2017/0122764, hereinafter, “Nakahara”) in view of Shukla et al. (Pub. No.: US 2010/0235321, hereinafter, “Shukla”), and further in view of Lublinsky et al. (Pub. No.: US 2016/0275131, hereinafter, “Lublinsky”), Sullivan, Russell (Pub. No.: US 2017/0024451, hereinafter, “Sullivan”), and Petri, John E. (Pub. No.: US 2008/0077631, hereinafter, “Petri”).
Claim 39. Combination of Nakahara, Shukla, Lublinsky, and Sullivan teaches A distributed processing system of Claim 1 – refer to the indicated claim for reference(s).

Combination of Nakahara, Shukla, Lublinsky, and Sullivan does not explicitly teach:
wherein the state services of the core component of one or more of the at least one edge device upload updated properties according to policies for each attribute to the state service of the core component of one or more of the at least one cloud computing device.
However, Petri teaches:
wherein the state services of the core component of one or more of the at least one edge device upload updated properties according to policies for each attribute to the state service of the core component of one or more of the at least one cloud computing device. – in paragraph [0010] (The method also includes determining at least one synchronization rule associated with the first document, wherein the synchronization rule specifies a rule for synchronizing the multi-document attribute and, based on the rule, synchronizing value(s) of the multi-document attribute in the first document with a corresponding attribute or content in the second document.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakahara, Shukla, Lublinsky, and Sullivan with Petri to include wherein the state services of the core component of one or more of the at least one edge device upload updated properties according to policies for each attribute to the state service of the core component of one or more of the at least one cloud computing device, as taught by Petri, in paragraph [0002], to provide a technique for synchronizing attributes present in multiple data objects managed by a system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449